Citation Nr: 1643383	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendinosis, claimed as secondary to service-connected disability.

2.  Entitlement to service connection for bilateral ankle disability, claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional development on the claims on appeal is warranted.

The Veteran contends that his bilateral Achilles tendinosis and bilateral ankle disabilities are secondary to his service-connected orthopedic disabilities affecting the lower extremities.  He is service-connected for pes planus with plantar fasciitis, hammertoes of both feet, right knee osteochondritis dissecans, right knee arthritis, left knee osteochondritis dissecans with degenerative joint disease, hammertoes of the right and left feet, left and right hip trochanteric bursitis, tarsal tunnel syndrome of the left and right lower extremities, and dorsal exostosis.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran submitted a statement from private podiatrist Dr. H., who expressed her opinion that the Veteran's Achilles tendonitis and ankle pain is directly related to and contributed to his foot structure, and is "connected to the problems that he has suffered in the past."  Dr. H. did not provide any rationale to support her opinion, describe the causal connection, or identify whether "problems he had suffered in the past" related to the Veteran's service-connected disabilities.

In March 2011, the Veteran was afforded a VA examination to determine the nature and etiology of the claimed disabilities.  That examiner that the current bilateral Achilles tendon/ankle symptoms are less likely than not due to the claimed service-connected foot and knee issues.  In so finding, the examiner noted that there was partial denervation of the triceps surae muscles, most likely due to prior spine injury with S1 radiculopathy, tarsal tunnel nerve compression, and other distal peripheral neuropathy.  The examiner indicated that he reviewed the private podiatrist's report, but it appeared that the bilateral Achilles tendinopathy was the result of these listed mechanisms, rather than to plantar fasciitis, hammer toes, or primary knee concerns.

It is unclear as to whether the VA examiner's notation of "these listed mechanisms" includes tarsal tunnel syndrome, for which service connection is now in effect, though it was not at the time of examination.  Moreover, the examiner's opinion that the claimed disabilities "appeared" to be related is ambiguous and not expressed in terms of "at least as likely as not."  In addition, the examiner did not indicate whether any of the Veteran's service-connected disabilities aggravated the claimed Achilles tendon and ankle disabilities.

For the foregoing reasons, the Board finds the evidence of record inadequate to resolve the claim, and that additional medical examination and opinion is warranted.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection on appeal.  

2.  Associate with the claims folder records of the Veteran's VA treatment since March 2013.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran's claims file should be forwarded to an appropriate examiner for opinion on the nature and etiology of the claimed bilateral Achilles tendon and ankle disabilities.

The examiner should identify all current Achilles tendon and ankle disabilities.  Then, the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the Achilles tendon and/or ankle(s) 1) had its onset in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically his bilateral knee, foot, and tarsal tunnel syndrome disabilities.  In so doing, the examiner should consider the opinion of Dr. H. that the Veteran's Achilles tendonitis and ankle pain is directly related to his "foot structure," the opinion of the March 2011 VA examiner who may have attributed the Veteran's Achilles tendon/ankle symptoms to service-connected tarsal tunnel nerve compression, and VA's prior determinations that the Veteran's pes planus with plantar fasciitis, hammertoes and tarsal tunnel syndrome are associated with the service-connected left knee disability. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Then, AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

